Citation Nr: 1539165	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-25 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1974 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  Any future consideration of this case should consider this electronic record.  The Virtual VA file includes records from the Memphis VA Medical Center (VAMC) for treatment from May 2009 through November 2012; the RO considered these records in the August 2013 statement of the case.  The Veteran's Virtual VA file also includes treatment records from the Dallas VAMC and Mountain Home VAMC; these records are unrelated to hearing loss or tinnitus.  All other documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during service.  



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In the decision below, the Board grants service connection for tinnitus.  In light of the favorable decision, the Board finds that all notification and development action needed to fairly adjudicate this appeal have been accomplished.  

The Veteran seeks service connection for tinnitus based upon his service as a wheel vehicle mechanic.  Specifically, he contends that his work as a mechanic involved driving large trucks, including bringing rangers to the firing range, thereby exposing him to additional noise from weapons fire.  

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board finds that the weight of the evidence of record supports a finding of service connection for tinnitus.  First, there is a current diagnosis of tinnitus in the March 2012 Memphis VAMC treatment records.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Second, the evidence of record indicates in-service noise exposure.  The Veteran provided competent and credible testimony in his December 2012 statement and July 2015 testimony that he worked as a mechanic in-service, and had additional noise exposure on the firing range.  His DD-214 shows that his military occupational specialty (MOS) as that of a wheel vehicle mechanic, and additionally verifies his time on the firing range with receipt of a marksman award for his use of a M-16.  The Board finds there was exposure to noise during service, giving due consideration to the places, types, and circumstances of a Veteran's service as shown by his service records and all medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).  Additionally, the Veteran provided competent and credible testimony at the 2015 Board hearing that he noticed tinnitus during service.  Thus, tinnitus was present during service.  

Third, and finally, the Veteran has provided competent and credible lay testimony that his tinnitus existed directly after his service.  Specifically, this was his July 2015 testimony.  However, this testimony is consistent with his reports of longstanding tinnitus in the March 2012, September 2012, and November 2012 Memphis VAMC treatment records.  The Board finds the Veteran's testimony both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  .  

Although the April 2012 VA examiner found no diagnosis for tinnitus, this opinion is of no probative value.  The examiner failed to consider the March 2012 otolaryngology note in the Memphis VAMC treatment records already showing tinnitus at the time of the April 2012 VA examination.  See Kowalski v. Nicholson, 19 Vet. App 171, 177 (2005); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While that April 2012 examiner provided an August 2013 addendum opinion, this opinion failed to consider the early onset of tinnitus as asserted by the Veteran in his lay statements.  Thus, neither opinion is based upon full consideration of the relevant lay and medical evidence of record.  

In this case, there is competent, credible evidence that the Veteran was exposed to loud noise in service and experienced tinnitus shortly thereafter and shortly after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  Accordingly, service connection for tinnitus is warranted as it began during service.

ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Remand is required for obtaining the private treatment records.  At the July 2015 hearing, the Veteran testified that his private physician, Dr. JJS, of the Shea Center for Ears, Hearing, and Balance had indicated that his hearing loss could be related to in-service noise exposure.  The Veteran has submitted a January 2006 audiogram from Dr. JJS.  However, the audiogram does not include an opinion.  Moreover, the December 2011 Memphis VAMC treatment records reflect that Dr. JJS had placed tubes in the Veteran's ears.  There are clearly outstanding private treatment records, remand is necessary to obtain them.  While on remand, the RO should also obtain any outstanding VA treatment records.

The Veteran also testified as to in-service onset for hearing loss at his July 2015 hearing.  As this statement was not of record at the time of the April 2012 VA examination, the VA examiner did not review it prior to providing an etiological opinion.  Likewise, the VA examiner was unable to review the outstanding private treatment records.  On remand, the AOJ should afford the Veteran with a new VA examination.  That examiner should review the Veteran's lay statements as well as any private treatment records recovered on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. JJS of the Shea Center for Ears, Hearing, and Balance as well as the Duberstein Sinus Center.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Memphis VAMC for treatment since November 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner should review the Veteran's claims file, including the Veteran's lay statements and testimony as to in-service noise exposure as a mechanic working on large trucks and on the firing range, in-service onset for hearing loss, and that his private doctor has told him that his hearing loss could be due to his in-service noise exposure.  The examiner should also review the other lay statements of record with report of a long history of gradual hearing loss in the Veteran's Memphis VAMC treatment records, and any VA or private treatment records obtained on remand.  

Then, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its initial onset in service or is otherwise related to service.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


